Exhibit 10.1

ACADIA Pharmaceuticals Inc.

Description of Outside Director Compensation Program

The Board of Directors (the “Board”) of ACADIA Pharmaceuticals Inc. (“ACADIA”)
has approved the following fees that are payable to the non-management directors
who are members of the Board:

 

Annual Retainer

   $20,000 per year

Additional Retainer for Board Chair

   $12,500 per year

Additional Retainer for Committee Chairs (other than Scientific Advisory
Committee)

   $5,000 per year

Options

   15,000 initial grant upon joining board    10,000 annual grant thereafter

The Annual Retainer amounts are payable following the first meeting of the Board
that follows the annual meeting of ACADIA’s stockholders. Directors may elect to
convert their retainer amounts, in whole or in part, into options with an
aggregate exercise price equal to three times the amount elected for conversion.
Annual option grants to directors are made at the Board meeting following the
annual meeting of stockholders in accordance with the provisions of stock option
plans that have been approved by ACADIA’s stockholders. The annual retainer
amount and option grant may be pro rated for a director that joins the Board
other than at the first meeting of the Board following the annual meeting of
stockholders.

In addition, non-management Board members are paid the following fees for
attending meetings of the Board and the committees of the Board:

Attendance at Board meetings:

$1,000 per scheduled meeting (in person or telephonic)

$250 per special telephonic meeting

Attendance at committee meetings (other than Scientific Advisory Committee):

$750 per scheduled meeting (in person or telephonic)

$500 per special telephonic meeting

Fees for chairs at committee meetings (other than Scientific Advisory
Committee):

$1,500 per scheduled meeting (in person or telephonic)

$1,000 per special telephonic meeting

Members of the Scientific Advisory Committee receive annual fees of $10,000 per
year and receive an option for 6,000 shares that vests over four years.